Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/22 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first groove portion is shaped to suppress lateral curl of the chip” in claims  1 and 6.  Applicant’s specification paragraph [0027] states “the first groove portion 32a serving as a wall extending in the direction approximately perpendicular to the rake face 24 can effectively suppress the lateral curl of the chip and effectively restrict the outflow direction of the chip”.  Thus, the first groove portion is interpreted as being approximately perpendicular to the rake face in order to suppress the lateral curl of the chip.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…shaped to suppress lateral curl of the chip…”  The recitation of “the chip” lacks antecedent basis such that the claim is indefinite.
Claim 6 recites “…shaped to suppress lateral curl of the chip…”  It is unclear if “the chip” is referencing the “linear chip” recited earlier in the claim.
Claims 3, 5, and 7 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-471,709-A, hereinafter GB’709.
Regarding claim 1, GB’709 discloses a drill bit (See Figures 1 and 2) comprising: a cutting edge formed at a distal end of a drill bit body (See Figure 1); a chip ejection flute 1 having a rake face on a side adjacent to the distal end of the drill bit body (See Figures 1 and 2, Note: the portion of the flute adjacent the cutting edge), the chip ejection flute 1 extending from the rake face toward a proximal end of the drill bit body (See Figure 2); and a chip guide part provided, on the rake face, with at least one groove 2 extending along an extending direction of the chip ejection flute from a ridge portion where the cutting edge is provided or from a vicinity of the ridge portion (See Figures 1 and 2), wherein the groove 2 is formed, in a cross section of the rake face, to have a first groove portion 4 on a radially inner side and a second groove portion 5 on a radially outer side, and the first groove portion and the second groove portion form an asymmetrical shape (See Figure 1), and the first groove portion 4 is shaped to suppress lateral curl of the chip (Note: as discussed above, this limitation is being interpreted under 112(f), the first groove portion 4 is approximately perpendicular to the rake face such that the first groove portion is shaped to suppress lateral curl of a cutting chip), and the chip guide part 2 ejects linear chip in the extending direction of the chip ejection flute (Note: the chip guide part is fully capable of ejecting linear chip in the extending direction of the chip ejection flute).
Regarding claim 3, GB’709 discloses wherein the chip guide part has a plurality of grooves 2 between both ends of the cutting edge (See Figure 1).
Regarding claim 5, GB’709 discloses the first groove portion 4 is formed extending in a direction approximately perpendicular to the rake face (See Figures 1, 3, and 5; Note: the first groove portion 4 is shown to be approximately perpendicular to the cutting edge).  
Regarding claim 7, GB’709 discloses wherein a surface of the first groove portion 4 has a steeper slope than a surface of the second groove portion 5 (See Figures 1, 3, and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2002126921-A, hereinafter JP’921, in view of GB-471,709-A, hereinafter GB’709.
Regarding claim 6, JP’921 discloses a drilling machine 33 structured to rotate a drill bit, the drill bit (See Figure 11) having a chip ejection flute, and a linear chip being ejected from the chip ejection flute of the drill bit (See Figure 1), wherein the drilling machine 33 is provided, at a position away from the drill bit, with a cutting member 13 that cuts the linear chip or with a mechanism to wind the linear chip: the linear chip being separated from the chip ejection flute by centrifugal force generated by the rotation of the drill bit (See Figure 1) (Note: the chips 16 are cut via screw elements 13 and ejected via space 17 formed in the housing 21, the housing 21 being attached to the drilling machine 33).  JP’921 does not disclose a chip guide part provided on a rake face to extend along an extending direction of a chip ejection flute. GB’709 discloses a drill bit (See Figures 1 and 2) comprising: a cutting edge formed at a distal end of a drill bit body (See Figure 1); a chip ejection flute 1 having a rake face on a side adjacent to the distal end of the drill bit body (See Figures 1 and 2, Note: the portion of the flute adjacent the cutting edge), the chip ejection flute 1 extending from the rake face toward a proximal end of the drill bit body (See Figure 2); and a chip guide part provided, on the rake face, with at least one groove 2 extending along an extending direction of the chip ejection flute from a ridge portion where the cutting edge is provided or from a vicinity of the ridge portion (See Figures 1 and 2), wherein the groove 2 is formed, in a cross section of the rake face, to have a first groove portion 4 on a radially inner side and a second groove portion 5 on a radially outer side, and the first groove portion and the second groove portion form an asymmetrical shape (See Figure 1), and the first groove portion 4 is shaped to suppress lateral curl of the chip (Note: as discussed above, this limitation is being interpreted under 112(f), the first groove portion 4 is approximately perpendicular to the rake face such that the first groove portion is shaped to suppress lateral curl of a cutting chip), and the chip guide part 2 ejects linear chip in the extending direction of the chip ejection flute (Note: the chip guide part is fully capable of ejecting linear chip in the extending direction of the chip ejection flute).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’921, in view of GB’709, such that the drill bit includes a chip guide part provided on a rake face extending along a direction of the chip ejection flute in order to facilitate the transport of cutting chips along the chip ejection flute.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722